Citation Nr: 0621653	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active dutyr from April 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

The right knee disability is manifested by X-ray evidence of 
mild arthritis and symptoms of pain on motion; there is no 
objective evidence of severe recurrent subluxation or lateral 
instability and extension and flexion of the right knee are 
full and there is no additional limitation of motion due to 
pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in June 2005.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in December 1998, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The June 2005 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's status as an honorably 
discharged veteran and service connection for a right knee 
disability were previously established; accordingly, 
notification regarding the first three issues is moot.  The 
veteran was not informed of the issues of veteran's status 
and effective date.  The RO advised the veteran regarding the 
issue of degree of disability in its June 2005 VCAA notice.  
The RO notified the veteran of the issue of an effective date 
in a notice letter dated in March 2006.  In sum, the veteran 
received proper Dingess/Hartman  notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for two VA examinations, which 
addressed the current level of disability due to the 
veteran's service-connected right knee disability.  There is 
sufficient medical evidence of record to make a decision on 
the claims on appeal.   

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (Recurrent subluxation or lateral instability).  
Historically, the RO initially assigned a noncompensable 
rating for the veteran's right knee disability under 
Diagnostic Code 5259 (Removal of symptomatic semilunar 
cartilage).  An increase to 10 percent was granted effective 
August 1, 1979.  An increase to 20 percent was granted 
effective October 1, 1991, under Diagnostic Code 5258 
(Dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint).  Diagnostic 
Code 5257 was first applied in the December 1998 rating 
decision.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005). 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 (Leg, limitation of flexion of) 
or 5261 (Leg, limitation of extension of) must at least meet 
the criteria for a zero percent rating.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 23-97. 

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  38 C.F.R. §  
4.71, Plate II (2005). 

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion 
and limitation of extension of the same joint.   See 
VAOPGCPREC 9-2004.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  private medical 
treatment records, a VA examination report, and his 
contentions, as presented in written statements and briefs.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that he is entitled to an increase based 
on severe recurrent subluxation or lateral instability.  A 
review of the record indicates that the veteran is not 
entitled to an increased rating under Diagnostic Code 5257.  
On the veteran's recent VA compensation examination in June 
2005, the veteran subjectively complained of increasing pain, 
weakness, stiffness, swelling, and give-way.  He apparently 
did not describe symptoms of subluxation.  While the Board 
finds that there is subjective support for the veteran's 
general characterization of his disability, the question of 
where his disability fits into the rating criteria also 
requires careful consideration of the objective evidence.  
The veteran wore a knee brace to the VA examination, which 
would be evidence generally to support his complaints of 
instability.  The Board must point out, however, that the 
subjective complaints and the provision of a knee brace stand 
opposed to the multiple negative findings on objective 
examination as to instability or locking.  

Current objective evidence does not substantiate severe 
lateral instability or recurrent subluxation.  The most 
recent objective evidence, developed during the June 2005 VA 
compensation examination, indicates the right knee was stable 
to medial and lateral testing, as well as anterior and 
posterior testing.  McMurray's was also negative.  The 
veteran has not identified any medical treatment for his 
right knee disability since 1998.  The last clinical 
evaluation of record before the recent VA compensation 
examination was in May 1998.  Findings at that time, which 
included McMurray's ("McMurray's test- rotation of the tibia 
on the femur to determine injury to meniscal structures" 
Stedman's Medical Dictionary, 26th Edition), and anterior 
posterior laxity were negative.  It appears the veteran's 
last surgery on his right knee, an arthroscopy and 
arthroscopic laser vaporization, medial meniscectomy with 
chondroplasty of the patella, and right partial synovectomy 
with excision of plica, occurred back in October 1994.  The 
last MRI (magnetic resonance imaging) of record was completed 
in May 1996.  The MRI report included findings that the 
medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments appear intact; and the lateral 
meniscus had normal appearance.  An office note from the 
veteran's orthopedic surgeon, dated a couple of weeks after 
the MRI was done, reflects subjective complaints of giving 
way, but the surgeon found no instability on objective 
examination.  In July 1997, the surgeon recommended the use 
of a Don Joy hinged brace on the right knee, but no objective 
findings of instability are shown at that time.  

These reports indicate that there is no objective evidence of 
instability of the knee.  Likewise, these reports fail to 
demonstrate locking.  In sum, the record contains multiple 
evaluations stretching over an extended period of time 
involving both VA and a private examiner.  These reports are 
unanimous in their failure to demonstrate instability or 
locking.  The Board finds this negative evidence very clearly 
outweighs the lay evidence.  It also clearly outweighs the 
provision of a brace as there is no indication that the brace 
was issued based upon objective confirmation of instability.  
Accordingly, an increased evaluation based on severe lateral 
instability or recurrent subluxation is not warranted.

Entitlement to a separate rating for arthritis has not been 
shown.  Although interpretations of x-rays have indicated 
mild degenerative joint disease, a compensable rating has not 
been established based on arthritis and limitation of motion 
because the veteran has full range of motion.  During the 
clinical evaluation in May 1998, the veteran demonstrated 
range of motion from 0 to 135 degrees of flexion.  During the 
June 2005 VA examination, the veteran achieved 0 to 140 
degrees of flexion.  As such, the veteran does not meet the 
criteria for a noncompensable evaluation either under 
Diagnostic Codes 5260 or 5261.  Consideration was also given 
to a compensable rating based on arthritis and pain on 
movement, but a review of the record demonstrates that it is 
not warranted.  While evaluated in May 1998, the clinician 
noted pain at the patellofemoral joint and medial joint line, 
presumably during movement.  The recent VA examiner also 
found pain and crepitation throughout the range of motion, 
especially in the last 30 degrees of flexion.  However, he 
also noted that he observed no change with regard to function 
on examination.  Accordingly, a compensable rating for 
arthritis and painful motion is not warranted.  See 
VAOPGCPREC 9-98.  For the same reason, i.e., because there 
is no reduction in movement due to pain, additional 
compensation for DeLuca factors, is not warranted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level as functional loss where motion is 
impeded).

Additionally, objective evidence demonstrates that the right 
knee is not ankylosed, as noted on the recent VA examination.  
Therefore, Diagnostic Code 5256 (Ankylosis of knee) is not 
for application.  The record is negative for a diagnosis of 
genu recurvatum and no objective evidence of insecurity in 
weight bearing has been objectively demonstrated.  
Accordingly, Diagnostic Code 5263 (genu recurvatum) is not 
for application.  Diagnostic Codes 5258 and 5259 would not 
afford the veteran a rating in excess of 20 percent.

As a final matter, the evidence presents no record of 
extraordinary factors, such that the service-connected right 
knee disability has markedly interfered with the veteran's 
employment or has required frequent hospitalizations.  In the 
absence of such factors, the Board is not required to discuss 
any further the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An increased evaluation for a right knee disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


